ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com May 1, 2012 United States Securities and Exchange Commission treet N.E., Room 1580 Washington, DC 20549 Re: ING Life Insurance and Annuity Company and its Variable Annuity Account B File Nos. 811-02512; 333-167182 Prospectus Name: ING express Retirement Variable Annuity Rule 497(j) Filing Ladies and Gentleman: On behalf of ING Life Insurance and Annuity and its Variable Annuity Account B, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”) that: (1) The form of the Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent post- effective amendment to the above-referenced registration statement filed on April 13, 2012; and (2) The text of the most recent post-effective amendment to the registration statement has been filed electronically. If you have any questions, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C2N Windsor, CT 06095
